Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 02/03/2020. As directed by the amendment: claims 1, 5, 8-13 and 16 have been amended, claims 6-7 and 17 are canceled, claims 18-20 are withdrawn.  Thus, claims 1-5, 8-16 and 21-22 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen (20100304170) in views of Obrecht (2013/0328241).
 	For claim 1, Frederiksen teaches a method for joining blade components of a wind turbine rotor blade (abstract) (fig.1-4), the method comprising: positioning a first pre-formed wind turbine blade component (112) and a second pre-formed wind turbine blade component (162) such that a joint location of the first pre-formed wind turbine blade component and a joint location of the second pre-formed wind turbine blade component are proximate each other (par.50, 53 and 55); and welding the joint location of the first pre-formed wind turbine blade component (112) and the joint location of the second pre-formed wind turbine blade component together (162) (par.52, 55 and 65). 
 Frederiksen fails to teach applying a force to an outer surface of the second pre-formed wind turbine blade component; inflating a bladder such that when the bladder is inflated, the bladder directly contacts an inner surface of the second pre-formed wind turbine blade component to apply an opposing force to the inner surface, the force and the opposing force maintaining an aerodynamic contour of the second pre-formed wind turbine blade component. 
 	Obrecht teaches, wind turbine blade, applying a force to an outer surface of the second pre-formed wind turbine blade component (122 as shown in fig.12) (par.27) and 
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, to include inflatable bladder as suggested and taught by Obrecht, for the purpose of maintaining and to return it to a position where it defines the original outer geometry (Obrecht, par.21, lines 13-15).


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen (20100304170) in views of Obrecht (2013/0328241) as applied to claims above, and further in view of Kootstra et al (7704024).
Frederiksen, as modified by Obrecht, discloses all the limitation as previously set forth except for, for claim 2, wherein the force is applied by a fixture arm in contact with the outer surface of the second pre-formed wind turbine blade component, for claim 3, wherein the fixture arm is rotatable about an axis of a fixture frame, for claim 4, wherein applying the force comprises rotating the fixture arm about the axis, and for claim 5, 
 	Kootstra teaches, similar wind turbine, as shown in figures 2-4, for claim 2, 
wherein the force is applied by a fixture arm (the arm between the joint of 42 and element 52 as shown in figures 2 and 5) in contact with the outer surface of the second pre-formed wind turbine blade component (24 as shown in fig.9) (col.3, lines 51-66), for claim 3, wherein the fixture arm (the arm between the joint of 42 and element 52 as shown in figures 2 and 5) is rotatable about an axis of a fixture frame (col.6, lines 15-32), for claim 4, wherein applying the force comprises rotating the fixture arm about the axis (col.6, lines 15-32), and for claim 5, wherein the fixture arm comprises a base (the element at bottom of element 32 as shown in fig.5) and an insert (cushion 32 as shown in fig.5) removably connected to the base, the insert (cushion 32 as shown in fig.5) having a contact surface that conforms to the aerodynamic contour of the second pre-formed wind turbine blade component (24 as shown in fig.9) (col.5, lines 30-55 and col.6, lines 45-66).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, as modified by Obrecht, to include fixture arm that rotable, and insert as suggested and taught by Kootstra, for the purpose of facilitating, reducing or eliminating vibrational stresses and/or other forces induced into blades (Kootstra, col.3, lines 63-65).

s 8-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen (20100304170)in views of Obrecht (2013/0328241) as applied to claims above, and further in view of Wouterson et al (WO 2010/025830).
 	Frederiksen, as modified by Obrecht, discloses all the limitation as previously set forth except for claim 8, wherein the first pre-formed wind turbine blade component and the second pre-formed wind turbine blade component each comprise a thermoplastic resin, for claim 9, wherein the welding step comprises heating a resistive heating element disposed proximate the joint location of the first pre-formed wind turbine blade component and the joint location of the second pre-formed wind turbine blade component, wherein heating of the resistive heating element heats the joint location of the first pre-formed wind turbine blade component and the joint location of the second pre-formed wind turbine blade component, for claim 10, wherein the second pre-formed wind turbine blade component is a wind turbine blade segment, and for claim 11, wherein the first pre-formed wind turbine blade component is one of a wind turbine blade root section, a wind turbine blade tip section, or a wind turbine spar cap, for claim 21, wherein at least one of the first pre-formed wind turbine blade component or the second pre-formed wind turbine blade component comprises a thermoset resin and a localized portion of thermoplastic plastic resin, and for claim 22, wherein the first pre-formed wind turbine blade component and the second pre-formed wind turbine blade component are formed of a mixture of hardened resin and fibers.
 	Wouterson teaches, similar wind turbine, claim 8, wherein the first pre-formed wind turbine blade component and the pre-formed wind turbine second blade 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, as modified by Obrecht, to include to include thermoplastic resin as suggested and taught by Wouterson, for the purpose of providing high strength and stiffness to weight rations and provide good fatigue and corrosion resistance (Wouterson, page.2 ,lines 17-18).

 	For claim 9, Wouterson further teaches wherein the welding step comprises heating a resistive heating element disposed proximate the joint location of the first pre-formed wind turbine blade component and the joint location of the second pre-formed wind turbine blade component, wherein heating of the resistive heating element heats the joint location of the first pre-formed wind turbine blade component and the joint location of the second pre-formed wind turbine blade component (abstract) (page.3, lines 15-32 to page.4, lines 1-15).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, as modified by Obrecht, to include heating a resistive heating as suggested and taught by Wouterson, for the purpose of providing heat to fuse the melted theromopatics material interface joint until the material cooled and hardened in order to ensure the integrity of the weld interface (Wouterson, page.9, lines 16-18).


 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, as modified by Obrecht, to include to include wind turbine blade segment such as a wind turbine spar cap as suggested and taught by Wouterson, for the purpose to be produced and transported more easily and more cost effectively (Wouterson, page.3 ,lines 16-17).

 	For claim 21, Wouterson further teaches wherein at least one of the first pre-formed wind turbine blade component or the second pre-formed wind turbine blade component comprises a thermoset resin and a localized portion of thermoplastic plastic resin (page.7,lines 9-15) and for claim 22, Wouterson further teaches wherein the first pre-formed wind turbine blade component and the second pre-formed wind turbine blade component are formed of a mixture of hardened resin and fibers (page.7, lines 28-30). 
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, as modified by Obrecht, to include to include a thermoset resin and a localized portion of thermoplastic plastic resin as suggested and taught by .

	
 	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen (20100304170)in views of Wouterson et al (WO 2010/025830) and Obrecht (2013/0328241).
For claim 12, Frederiksen teaches a method for joining blade components of a wind turbine rotor blade (abstract) (fig.1-4), the method comprising: positioning a first pre-formed wind turbine blade component (112) and a second pre-formed wind turbine blade component (162) such that a joint location of the first pre-formed wind turbine blade component and a joint location of the second pre-formed wind turbine blade component are proximate each other (par.50, 53 and 55), and welding the joint location of the first pre-formed wind turbine blade component and the joint location of the second pre-formed wind turbine blade component together ((112 and 162) (par.55 and 65). 
Frederiksen fails to teach wherein the first pre-formed wind turbine blade component and the second pre-formed wind turbine blade component each comprise a thermoplastic resin and applying a force to an outer surface of the second pre-formed wind turbine blade component; and inflating a bladder such that when the bladder is inflated, the bladder directly contacts an inner surface of the second pre-formed wind turbine component to apply an opposing force to the inner surface, the 
 	Obrecht teaches, wind turbine blade, applying a force to an outer surface of the second pre-formed wind turbine blade component (128 as shown in fig.12) (par.27) and inflating a bladder (124, 128 as shown in fig.12) such that when the bladder is inflated, the bladder directly contacts an inner surface (80 as shown in fig.6) of the second pre-formed wind turbine component (62 as shown in fig.6) to apply an opposing force to the inner surface, the force and opposing force maintaining an aerodynamic contour of the second pre-formed wind turbine blade component (par.27) (with the pressure and force of the inflating bladder comes from inside and the outside structure creates the outer force to maintain the component within the mold 10). 
 	Wouterson teaches wherein the first pre-formed wind turbine blade component and the second pre-formed wind turbine blade component each comprise a thermoplastic resin (abstract). 
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, to include inflatable bladder as suggested and taught by Obrecht, for the purpose of maintaining and to return it to a position where it defines the original outer geometry (Obrecht, par.21, lines 13-15). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, as modified by Obrecht, to include thermoplastic resin as suggested and taught by Wouterson, for . 
	
	
 	Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen (20100304170) in views of Wouterson et al (WO 2010/025830) and Obrecht (2013/0328241) as applied to claims above, and further in view of Kootstra et al (7704024).
 	Frederiksen, as modified by Wouterson and Obrecht, discloses all the limitation as previously set forth except for, for claim 13, wherein the force is applied by a fixture arm in contact with the outer surface of the second pre-formed wind turbine blade component, for claim 14, wherein the fixture arm is rotatable about an axis of a fixture frame, for claim 15, wherein applying the force comprises rotating the fixture arm about the axis, for claim 16, wherein the fixture arm comprises a base and an insert removably connected to the base, the insert having a contact surface that conforms to the aerodynamic contour of the second pre-formed wind turbine blade component. 
 	Kootstra teaches, similar wind turbine, as shown in figures 2-5, for claim 13, wherein the force is applied by a fixture arm (the arm between the joint of 42 and element 52 as shown in figures 2 and 5)  in contact with the outer surface of the second pre-formed wind turbine blade component (24 as shown in fig.9) (col.3, lines 51-66), for claim 14, wherein the fixture arm (the arm between the joint of 42 and element 52 as shown in figures 2 and 5) is rotatable about an axis of a fixture frame (col.6, lines 15-32), for claim 15, wherein applying the force comprises rotating the fixture arm about the 
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the wind turbine blade in the Frederiksen’s reference, as modified by Obrecht, and Wouterson, to include fixture arm, and insert as suggested and taught by Kootstra, for the purpose of facilitating, reducing or eliminating vibrational stresses and/or other forces induced into blades (Kootstra, col.3, lines 63-65).


Response to Amendments/Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
Applicant argues that Frederiksen fails, at the very least, to disclose the above-quoted claim feature of independent claim 1.However, examiner respectfully disagrees with applicant because the prior art, Frederiksen, is relied upon for disclosing manufacturing assembled composite structures The composite structure may as mentioned be a wind turbine blade, in which case the first structure and the second structure are wind turbine blade parts, the blade shell parts are sectional shell parts of a 
However, Frederiksen does not explicitly disclose applying a force to an outer surface of the second pre-formed wind turbine blade component; inflating a bladder such that when the bladder is inflated, the bladder directly contacts an inner surface of the second pre-formed wind turbine blade component to apply an opposing force to the inner surface, the force and the opposing force maintaining an aerodynamic contour of the second pre-formed wind turbine blade component. 
The secondary reference, Obrecht, teaches, similar manufacturing of wind turbine blades and wind turbine blade component and inflating a bladder When an inflatable bladder is used as part of the inner mold arrangement, the bladders may be inflated and the inflated bladders may define inner blade surfaces, the inflatable bladders will expand and conform to whatever surface they expand againt and that surface may be reinforcing fibers that have been placed between in the skin space and reinforcing structure space, and these reinforcing fibers may or may not be accompanied by a blade core disposed, for example, between layers of reinforcing fibers.  
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Frederiksen with Obrecht as discussed in the rejection fully meets all the claimed limitations.  
 	With respect to applicant’s argument the resin can’t be welded part. However, examiner respectfully disagrees with applicant because the applicant has not provides evidence that shows the resin can’t be welded part as the MPEP states that “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Therefore, the applicant wants to continue argues that “the resin can’t be welded part”, then the applicant should provide evidence that shows that resin can’t be welded part. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715